YELVERTON, Judge,
concurring.
I agree that because of the very nature of our adversary system, the countenancing of retaliatory lawsuits against the attorneys for unsuccessful litigants could have a chilling effect on citizens’ constitutional rights of access to courts in this state. For this reason, whether such a petition states a cause of action should be tested by a more stringent standard than usual, just as constitutional First Amendment summary judgment motions are tested by a more stringent standard than usual. So tested, the peremptory exception of no cause of action was properly maintained.